Citation Nr: 9925397	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  95-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to October 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that confirmed and continued a 20 
percent rating evaluation for the veteran's service-connected 
low back strain.  

In June 1998, the veteran testified at a hearing before the 
Board, over which the undersigned Board member presided.


REMAND

This case was most recently before the Board in September 
1998.  At that time, the Board remanded the case to the RO 
for additional development of the evidence, to include a VA 
examination by a neurologist.  The examination was requested, 
in part, to comply with the United States Court of Appeals 
for Veterans Claims directives in Deluca v. Brown, 8 Vet. 
App. 202, 205 (1995).  The Board requested the examiner to 
determine the nature and severity of the veteran's service-
connected low back disability, then diagnosed as spinal 
stenosis.  The examiner was also requested to include the 
degrees of normal range of motion of the lumbar spine, as 
well as to provide an opinion as to the degree of any 
functional loss that was likely to result from a flare-up of 
symptoms or on extended use, and document, to the extent 
possible, the frequency and duration of exacerbations of 
symptoms.  The examination was conducted in January 1999.  
However, the report does not include the above requested 
information.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Stegall v. West, 11 Vet. App. 268 
(1998), indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  The Board 
also notes that the Court has held that the RO must comply 
with the Board's remand instructions or explain its failure 
to complete the requested action.  See Talley v. Brown, 6 
Vet. App. 72, 74 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment of his low back 
disability.  All records identified, 
which have not already been obtained, 
should be so obtained.  The RO should 
also notify the veteran that he may 
submit additional evidence and argument 
in support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should request the VA 
facilities in Greenville and Columbia, 
South Carolina to furnish copies of any 
additional treatment records covering the 
period from December 1998 to the present.

3.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature and severity of the service- 
connected low back disability.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand for review prior to 
conducting the examination.  All 
specialized examinations, tests and 
studies deemed necessary should be 
accomplished.  It is requested that the 
examiner obtain the veteran's 
occupational history.  The lumbosacral 
spine should be examined for limitation 
of motion.  The examiner should also be 
asked to include the degrees of normal 
range of motion of the lumbosacral spine.  

Additionally, the examiner should be 
requested to determine whether the 
lumbosacral spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or on use, as 
required by the Court.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  Following completion of the above, 
the RO should review the record and 
ensure that all of the development 
requested has been conducted and 
completed in full in compliance with the 
remand orders, as mandated by Stegall, 
supra.

5.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 (1998) and 
the Deluca case.

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, which includes the pertinent rating 
criteria, and an opportunity to respond.  The case should 
thereafter be returned to the Board for further review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


